Appeal unanimously dismissed. Memorandum: In exchange for a negotiated sentence of two concurrent terms of 2 to 4 years, defendant waived his right to appeal from a judgment entered upon a jury verdict and from a judgment entered upon a plea of guilty (see, People v Seaberg, 74 NY2d 1). The record demonstrates that the waiver was knowingly, intelligently and voluntarily entered. (Appeal from judgment of Monroe County *900Court, Maloy, J.—forgery, second degree.) Present—Dillon, P. J., Callahan, Boomer, Green and Balio, JJ.